          Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 1 of 30




               I N T H E UNIT E D S T AT E S D IS T RI C T C O UR T F O R
                      T H E W E ST E R N DI S T RI C T OF T E XA S
                            S A N A NT O NIO DI V IS I O N

    H O L C O MB E , et. al,                        NO . 5 :1 8 - C V -0 05 55 - XR
                                                       (consolidated cases)
    Plaintiffs

    vs.

    UNI T E D ST A T ES O F
    A ME R I C A ,

    Defendant



      PLAINTIFFS’ SECOND AMENDED DESIGNATION OF
                               REBECCA METCALF 1

          Plaintiffs file the following deposition designation of Rebecca Metcalf and

hereby designate the following pages and lines of the referenced deposition to

be used at trial. Plaintiffs do not include in their designations any objections

or attorney commentary that may fall within the page and line references.

          The official transcript pages of the proffered testimony, including the
cover page and certification page, are attached hereto as Plaintiffs’ Trial




1   For the Court’s and opposing counsel’s convenience, Plaintiffs note that upon
     reviewing the amended designation, they discovered there was an offer at 51:7-
     51:15 that was inadvertently inserted from another Plaintiff’s designation. The
     offer did not appear in the attached PEX 931 and was simply a typographical
     mistake in the designation pleading. Accordingly, that offer has been deleted
     herein. No other changes have been made to the previous designation.
    Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 2 of 30

Deposition Testimony of Rebecca Metcalf


Exhibit (PEX) 931, which is incorporated herein by reference. The portions of

the testimony that are not being offered have been redacted.

    Plaintiffs note that there is also a video of this deposition testimony

being offered in conjunction with this designation, which will be

submitted separately to the Court as PEX 938.




                                    Page 2 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 3 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                          OBJECTION   ADMITTED
6:17-7:3        Pg 6
                17 Q. Ms. Metcalf, can you please state your name for
                18 the record.
                19 A. Rebecca Metcalf.
                20 Q. Do you have a middle name, ma'am?
                21 A. Yes, sir. Lea.
                22 Q. L-E-E?
                23 A. L-E-A.
                24 Q. L-E-A, okay.
                25 And what is your date of birth?
                Pg 7
                1 A. [Redacted], 1981.
                2 Q. And you are a plaintiff in this matter?
                3 A. Yes, sir.
16:11-16:13     Pg 16
                11 Q. All right. How are you related to
                12 Robert Braden, if at all?
                13 A. He's my brother.
16:21-17:9      Pg 16
                21 Q. Okay. What about Debra Braden?
                22 A. That's my mother.
                23 Q. And Keith Braden?
                24 A. My father.
                25 Q. Okay. Are you related by blood or marriage to
                Pg 17
                1 any other victim of the shooting in Sutherland Springs
                2 at the church on November 5th, 2017?
                3 A. Z[Redacted].


                                                      Page 3 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 4 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                          OBJECTION   ADMITTED
                4 Q. Okay. And she's your niece?
                5 A. Yes, sir, that's correct.
                6 Q. And who are her parents?
                7 A. Elizabeth Braden and John Zavala.
                8 Q. And Elizabeth is your sister?
                9 A. Yes, sir.
19:11-19:24     Pg 19
                11 Where were you born?
                12 A. In San Antonio.
                13 Q. And what's your date of birth?
                14 A. [Redacted], 1981.
                15 Q. Did you grow up in San Antonio?
                16 A. Until I was about three.
                17 Q. Do you remember where you moved when you were
                18 three?
                19 A. Germany.
                20 Q. What was the reason for the move to Germany?
                21 A. Because Keith was military and he was stationed
                22 in Germany.
                23 Q. I'm sorry. Because who?
                24 A. Keith, my dad.
20:3-20:25      Pg 20
                3 Q. Okay. How old were you when he left --
                4 He was in the Air Force. Is that correct?
                5 A. No, sir, he was Army.
                6 Q. Okay. I'm sorry. How -- how long -- how old
                7 were you when he left the Army, do you remember?
                8 A. I believe I was in eighth grade.


                                                    Page 4 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 5 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                          OBJECTION   ADMITTED
                9 Q. After he left the Army, where did y'all move
                10 to?
                11 A. La Vernia.
                12 Q. I'm sorry?
                13 A. La Vernia, Texas.
                14 Q. Okay. Do you know why you were moved there?
                15 A. Because that's where my grandmother lived.
                16 Q. Was that your father's mother or your mother's
                17 mother?
                18 A. My mother's mother.
                19 Q. Did you go to school in La Vernia?
                20 A. Yes, sir.
                21 Q. What school did you go to?
                22 A. La Vernia Junior High and La Vernia High
                23 School.
                24 Q. And you graduated from La Vernia High School?
                25 A. That's correct, yes.
22:4-22:7       Pg 22
                4 Q. Did you have any children of that marriage?
                5 A. Yes, sir, two children.
                6 Q. Two children. And what are their names?
                7 A. Corbin Felsinger.
22:12-22:17     Pg 22
                12 Q. And what is his date of birth?
                13 A. [Redacted]00.
                14 Q. And your other child?
                15 A. Danny.
                16 Q. And their date of birth?


                                                       Page 5 of 30
                       Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 6 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                17 A. [Redacted], 2002.
24:18-25:2      Pg 24
                18 Q. And why I did you move to Seguin?
                19 A. For a job.
                20 Q. All right. And what job was it?
                21 A. Akin Ambulance.
                22 Q. And what'd you do for them?
                23 A. Worked EMS.
                24 Q. Okay. You were a certified EMS?
                25 A. Yes, sir.
                Pg 25
                1 Q. Where did you get your certification from?
                2 A. Through La Vernia EMS.
26:10-26:11     Pg 26
                10 Q. Okay. What's your third child's name?
                11 A. C[Redacted].
26:14-26:15     Pg 26
                14 Q. What's his date of birth?
                15 A. [Redacted], 2002.
26:20-26:21     Pg 26
                20 A. I gave you the wrong date of birth. It's 2005
                21 is his birth date.
31:20-31:22     Pg 31
                20 Q. Okay. Do you remember when you started at
                21 La Vernia EMS the second time?
                22 A. I honestly don't recall, no.



                                                       Page 6 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 7 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                          OBJECTION   ADMITTED
32:1-32:4       Pg 32
                1 Q. You indicated you worked there until after the
                2 shooting. Do you know what date you stopped working
                3 there?
                4 A. It was officially two days after the shooting.
32:13-32:21     Pg 32
                13 So did you respond to the shooting as an
                14 EMS?
                15 A. Not on an ambulance, no.
                16 Q. Okay. When you say "not on an ambulance," what
                17 do you mean?
                18 A. My personal vehicle.
                19 Q. Oh, okay. So you -- so you went over there to
                20 provide what assistance you could?
                21 A. Correct.
33:6-33:17      Pg 33
                6 Q. Okay. All right. And when they shut down,
                7 what did you do for a living?
                8 A. I have not worked since then.
                9 Q. Why is that?
                10 A. Because I don't want to go back to EMS.
                11 Q. Okay.
                12 A. Mentally I can't.
                13 Q. All right. Mentally you can't go back to work
                14 or you can't go to work as an EMS?
                15 A. I can't go back to working 911 --
                16 Q. Okay.
                17 A. -- EMS.


                                                      Page 7 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 8 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                          OBJECTION   ADMITTED
33:24-33:25     Pg 33
                24 What does your husband do for a living?
                25 A. He's a paramedic.
39:15-39:18     Pg 39
                15 Okay. So I want to talk about the day of
                16 the shooting, November 5th, 2017. Were you a member of
                17 the church?
                18 A. I was a member but not an active member.
40:6            Pg 40
(beginning      6 ……….. How often did your parents go
with “How       7 to church?
often”)-40:8    8 A. Almost every weekend.
40:12           Pg 40
(beginning      12 …….. Did your parents have a regular recurring
with “Did       13 role in the church?
your            14 A. My mother did some.
parents”)-      15 Q. Okay. What about your dad?
40:22           16 A. Not that I recall.
                17 Q. All right. How did you initially find out
                18 about the shooting?
                19 A. A friend of mine that goes to church there
                20 called me.
                21 Q. Who is that?
                22 A. Rickey Mercer.
41:1-41:3       Pg 41
                1 Q. And what did Mr. Mercer tell you?
                2 A. That there was a shooting at the church and he


                                                     Page 8 of 30
                       Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 9 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                3 wanted to know if I was there.
41:25-42:1      Pg 41
                25 Q. All right. So what did you do after the call?
                Pg 42
                1 A. Went up to the church.
42:8-42:11      Pg 42
(ending with    8 Q. Okay. Where were you?
“not on         9 A. At the EMS station.
duty.”)         10 Q. So you were volunteering that day?
                11 A. No, sir, I was not on duty……………………..
44:9-44:14      Pg 44
                9 Q. When you arrived, just kind of tell me about
                10 the scene. Had it already been cordoned off? Were
                11 people still going in and out? What was going on?
                12 A. There were people still going in and out of the
                13 church. They were still -- EMS was still getting
                14 patients to transfer to the hospitals.
44:18-44:20     Pg 44
                18 Did your husband respond to the call to the
                19 church?
                20 A. Yes, sir.
44:24-45:11     Pg 44
(ending with    24 Q. Okay. So the ambulances had arrived prior to
“Julie.”)       25 your -- your arrival and they were attending to the
                Pg 45
                1 people there.
                2 A. Yes, sir.


                                                        Page 9 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 10 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                3 Q. Did you go help them?
                4 A. I was stopped when I got to the front of the
                5 church.
                6 Q. Okay. And who stopped you?
                7 A. One of the members of the church who knew me
                8 and knew my family.
                9 Q. And who was that?
                10 A. I'm drawing a blank on her --
                11 Julie. ………………………………………………..
45:16-45:23     Pg 45
                16 Q. And at that point where were -- were there EMS
                17 kind of inside and outside the church or were they all
                18 inside the church?
                19 A. Both.
                20 Q. Okay. And what did Julie tell you?
                21 A. That my mother and Z[Redacted] had already been taken
                22 to the hospital, she did not know where my brother was
                23 and that my dad did not make it.
46:2-47:16      Pg 46
                2 Q. What -- after you spoke to Julie, what did you
                3 do?
                4 A. I saw my brother and I spoke with him.
                5 Q. What did he tell you?
                6 A. And he told me that Dad didn't make it.
                7 Q. Did he tell you about your mother and Z[Redacted]?
                8 A. He just knew that they were shot a lot.
                9 Q. But he didn't know where they were or what
                10 their condition was?


                                                    Page 10 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 11 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                11 A. He didn't know. He just knew that they were
                12 taken by ambulance.
                13 Q. Okay. All right. So what did you do after
                14 that?
                15 A. Somebody from EMS came and got my brother to
                16 take him to get checked out and they put me in an
                17 ambulance because I was crying. And I don't know who
                18 the person was, but apparently, it was somebody that I
                19 knew because they told me I needed to basically get away
                20 from the scene because they knew that was my family's
                21 church. So they put me in the ambulance and gave me a
                22 bottle of water. That was when I got to talk to
                23 Danny -- to my husband. He came over and talked to me
                24 at that ambulance and told me I shouldn't have been
                25 there but -- I don't know.
                Pg 47
                1 Q. Did he tell you anything else?
                2 A. He said he was trying to find out where my mom
                3 and Z[Redacted] were taken and as soon as he knew, he would let
                4 me know. And he said that he had called Grandma and my
                5 uncle to come up there and pick me up so that I wasn't
                6 alone.
                7 Q. Okay. Did he tell you anything about your
                8 father?
                9 A. He just said he was sorry.
                10 Q. All right. From where you were in the
                11 ambulance, could you see the church?
                12 A. The ambulance was parked in front of the church
                13 and the side of the ambulance facing the church building


                                                    Page 11 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 12 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                14 didn't have windows so from where I was sitting in
                15 the -- in the back of the ambulance, I could not see the
                16 church.
47:20-48:10     Pg 47
                20 Q. Okay. So what happened next after -- after
                21 your husband left? Did he leave you there and go back
                22 to help at the church?
                23 A. He did. He did. He said they had another
                24 patient to transfer. And then somebody came to the
                25 ambulance that I was in and said that they needed that
                Pg 48
                1 ambulance to transfer a patient so I got out. And at
                2 that point my oldest son had showed up at the church.
                3 And they were trying to get everybody -- the law
                4 enforcement was trying to get everybody out from in
                5 front of the church so they kind of ushered us towards
                6 the community building, which is right down the street.
                7 So me and my oldest started walking towards the
                8 community building and we stopped about halfway there
                9 and me and him were talking and he took it really hard,
                10 too.
48:23           Pg 48
(beginning      23 ………………………………………………. Did you
with “Did       24 ever make it to the community building?
you”)-50:4      25 A. We did, yes.
                Pg 49
                1 Q. Tell me about what happened there.
                2 A. A lot of the family members from the members of


                                                       Page 12 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 13 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                3 the church were starting to show up at the community
                4 building. A lot of people from the community that heard
                5 what went on had come over to start helping, either
                6 praying with people or a lot of people brought food and
                7 snacks and -- and water and that kind of thing.
                8 All of the reporters had come over and
                9 tried to take over the front of the community building.
                10 I saw several of the girls that were in my youth group,
                11 their families were still members of that church and
                12 so --
                13 Q. What youth group are you talking about?
                14 A. The youth group from that church when I was in
                15 high school.
                16 Q. Oh, okay.
                17 A. The girls that I'd gone to church with there.
                18 Q. Okay. So they started arriving?
                19 A. Yes. And we started hearing different names of
                20 the people that were injured and the ones that didn't
                21 make it.
                22 Q. And -- and who were -- who were you hearing
                23 those names from?
                24 A. Family members. A lot of the family members
                25 that were -- that had family at the church.
                Pg 50
                1 Q. How long were you there at the community
                2 building?
                3 A. For a while. It was starting to get dark when
                4 I finally left the -- the Sutherland Springs.



                                                      Page 13 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 14 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
50:21           Pg 50
(beginning      21 …………………………………………… did you
with “did       22 then go to the hospital?
you”)-50:25     23 A. I did not because my grandmother was already
                24 there at that point so she was kind of thinking for me
                25 and --
51:6-51:12      Pg 51
                6 Q. Okay. And you say that they were doing the
                7 thinking for you. What do you mean by that?
                8 A. That I was still trying to process everything
                9 that was going on and Grandma was making sure that I had
                10 something to eat and I wasn't trying to drive all the
                11 way from Sutherland Springs to University Hospital where
                12 my mom was. She was taking care of me.
52:1-52:3       Pg 52
                1 Q. Okay. Were there other people that you knew at
                2 the church that were also victims of the shooting?
                3 A. Yes, sir.
52:10-52:24     Pg 52
                10 Q. Was it your understanding that all of the
                11 victims had been taken from the scene at that point?
                12 A. All of the survivors, yes.
                13 Q. So when were you able to see your mother and
                14 Z[Redacted]?
                15 A. The next day I was able to see my mom. I
                16 wasn't able to see Z[Redacted] the next day. I don't recall if
                17 she was in surgery or just what -- what the reasoning



                                                       Page 14 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 15 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                18 was, but I wasn't able to see Z[Redacted] the next day.
                19 Q. And you -- when you saw your mother, what was
                20 her condition at that point?
                21 A. She was sedated.
                22 Q. What is your understanding of her wounds?
                23 A. The majority of her wounds were in her hip and
                24 leg area and her arm.
53:11-53:17     Pg 53
                11 Q. Okay. Was she sedated the whole time?
                12 A. The first day I believe she was, yes.
                13 Q. She was not able to talk with you?
                14 A. I don't re- --
                15 Q. You want to take a break, ma'am?
                16 A. As far as I remember, the first day that I saw
                17 her, she wasn't able to talk.
54:6-55:11      Pg 54
(ending with    6 Q. Okay. Did she tell you anything about what
“wounded.”)     7 happened inside the church?
                8 A. She said that it was all a blur and it was like
                9 a nightmare and all she wants to do is forget that it
                10 ever happened.
                11 Q. Has she ever been able to give you more details
                12 than that?
                13 A. She doesn't talk about it.
                14 Q. What about your brother?
                15 A. What about -- what about Bob?
                16 Q. Did -- did he ever tell you about what happened
                17 inside the church?


                                                      Page 15 of 30
                        Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 16 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                             OBJECTION   ADMITTED
                18 A. Not about what was going on when the shooting
                19 was actually happening. We talked about afterwards,
                20 after the shooter had left the scene.
                21 Q. Do you remember what he told you?
                22 A. That he was holding my dad's hand when he took
                23 his last breath.
                24 Q. Did he tell you about whether your father was
                25 able to communicate?
                Pg 55
                1 A. He said that Dad talked to him before he took
                2 his last breath --
                3 Q. Okay.
                4 A. -- and wanted to know if Mom and Z[Redacted] were okay
                5 and Bob told him that they were both taken to the
                6 hospital, that they were -- sorry -- that they had both
                7 been shot, but that they were on their way to the
                8 hospital.
                9 Q. When you arrived there and first saw your
                10 brother, was he -- was he wounded?
                11 A. He was wounded.
55:12           Pg 55
(beginning      12 ………………………….. He was grazed by a bullet
with “He was    13 across the top of his head …………………………………..
grazed”)-
55:13 (ending
with “of his
head.”)
55:16-57:6      Pg 55


                                                    Page 16 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 17 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                16 Q. Mentally, what was his condition at the time?
                17 A. He was trying to be strong because I was a
                18 crying, babbling mess.
                19 Q. I understand that there were some memorials at
                20 the church afterward. Did you go to those?
                21 A. Yes, sir.
                22 Q. How many were there?
                23 A. I know there was several different memorials
                24 all through the community. The one that I went to --
                25 the main one that I went to at the church was when they
                Pg 56
                1 reopened the sanctuary as -- I guess as a memorial to
                2 the victims. We went to that and it was very rough to
                3 go through. And they had chairs set up where each
                4 victim was sitting with the names on the back of the
                5 chairs and walking through and seeing all of the names
                6 of my friends, of my family --
                7 Sorry.
                8 Q. Do you remember when that memorial was?
                9 A. I honestly don't. I know we went the very
                10 first time that they opened it up.
                11 Q. Okay. Did you go to the funerals?
                12 A. I went to a few of the funerals, yes, sir.
                13 Q. Other than your -- your dad's funeral, who
                14 else's did you go to?
                15 A. I went to Peggy Warden's funeral.
                16 Sorry.
                17 I went to the funeral for Joann and her
                18 girls.


                                                    Page 17 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 18 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                19 Q. Joann who?
                20 A. Rylan's (phonetic) mother. I can't think of
                21 her name off -- her last name right now --
                22 Q. Okay.
                23 A. -- but the funeral was for her and her two
                24 daughters.
                25 I tried to make it to the Holcombe funeral,
                Pg 57
                1 but the place where they were having it, it got to
                2 capacity before we could get in. So I just went back
                3 home because I knew Karla would rather me not stand
                4 there and argue with the person at the door about going
                5 in, she would rather me just go think about her and not
                6 worry about actually being there.
57:10-58:24     Pg 57
(ending with    10 Q. Okay. Since that time kind of tell me
“Tuesday”)      11 generally how you've been.
                12 A. I'm sorry, did you say how I've been doing?
                13 Q. Yes, ma'am.
                14 A. Just trying to take it day by day. It's
                15 extremely hard going by the church and remembering all
                16 of the good times that I had there growing up and all of
                17 the good times my children have had there, and then
                18 relating it to the shooting. It's -- it's hard. My
                19 family's not the same. My life's not the same.
                20 Q. When you say "your family," who -- who do you
                21 mean?
                22 A. My brother and sister and my mom, as far as us
                23 like a group family unit, I guess.

                                                     Page 18 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 19 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                24 Q. Okay. So tell me how that's changed. Prior to
                25 the shooting, what was your relationship with your
                Pg 58
                1 mother like?
                2 A. With my mother?
                3 Q. Yes, yes.
                4 A. We've always been fairly close. We would do
                5 family get-togethers and all of us would just kind of
                6 hang out and tease each other and give each other a hard
                7 time about just stupid little things. And now we
                8 don't -- it's kind of like there's a rift between us
                9 now. We still spend time together, we still do the
                10 family events, it's just not the same without Dad
                11 around. He was kind of the one that brought us all
                12 together and -- I guess that's the best way to describe
                13 it. He was the one that brought us all together and now
                14 that he's not there, it's just no matter how much you
                15 try, there's something missing. It's just not the same.
                16 Q. So before the shooting how often would you get
                17 together with your mother?
                18 A. At least once a month. It was usually more
                19 often than that, even if it was just to go shopping.
                20 Q. Okay. And what about now, how often do you see
                21 your mother now?
                22 A. Not very often.
                23 Q. When was the last time you saw her?
                24 A. Tuesday. ……………………………………………….
59:15-59:18     Pg 59
                15 A. I would see her probably weekly beforehand,

                                                     Page 19 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 20 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                16 before the shooting.
                17 Q. And what about now?
                18 A. Now it's more like once a month.
60:7-60:12      Pg 60
                7 Q. Are you still able to go do things like
                8 shopping with her?
                9 A. It has been a long time since we've gone
                10 shopping together.
                11 Q. Was it more frequent before the shooting?
                12 A. Yes, it was.
64:8-64:12      Pg 64
(ending with    8 Q. Okay. Tell me what your father was like. Tell
“brat”.)        9 me about your dad.
                10 A. He was a great man. He really was. When I was
                11 younger, he was really strict, but I needed it because I
                12 was kind of a brat. ………………………………………
66:8-66:17      Pg 66
                8 Q. Was your dad working in November 2017?
                9 A. Yes, sir, he was.
                10 Q. What was he doing?
                11 A. He worked for H-E-B.
                12 Q. Okay. What did he do at H-E-B?
                13 A. He worked in the dairy section. He was a
                14 stocker.
                15 Q. How long had he been working there?
                16 A. Either right at 20 years or over 20 years.
                17 He'd been there forever.



                                                       Page 20 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 21 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
66:21-67:11     Pg 66
                21 Q. Okay. Did he have any hobbies, anything he
                22 liked to do when he wasn't working?
                23 A. He liked to play with Z[Redacted]. He was thrilled to
                24 have a little girl around to play with and she adored
                25 him. They were like this (indicating). They really
                Page 67
                1 were.
                2 Q. How often did they see each other?
                3 A. At least every other day. They -- they always
                4 spent time together. They were so close.
                5 Q. Did he -- did he and your mother spend a lot of
                6 time together?
                7 A. Yes, they did.
                8 Q. Did they share any hobbies or like to do
                9 anything in particular together?
                10 A. They loved going camping and gardening. She
                11 taught Dad how to have a green thumb.
67:24-68:18     Pg 67
(ending with    24 Q. Did he ever help you do things around your
“father?”)      25 house, repair things or anything like that?
                Pg 68
                1 A. Yes.
                2 Q. What kind of stuff did he do there?
                3 A. He -- one time he told me how to fix my car.
                4 Q. What was wrong with it?
                5 A. It was easy stuff. I had to change out the
                6 spark plugs and -- or the spark plug wires, not the



                                                      Page 21 of 30
                       Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 22 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE      TESTIMONY                                                           OBJECTION   ADMITTED
                 7 spark plugs.
                 8 Q. Okay.
                 9 A. And I didn't have them on all the way so the
                 10 car wasn't acting right. And I called him and I was
                 11 like, "I need you to fix it, Daddy." He laughed at me
                 12 and he teased me about that for like three weeks just
                 13 because I didn't push it in, you know, connect them good
                 14 enough.
                 15 Q. Right.
                 16 A. He loved to tease me.
                 17 Q. Anything else about your relationship with your
                 18 father? ………………………………………………..
68:19            Pg 68
(beginning       19 how often you saw him. Is there a time where he had any
with “Is there   20 conflicts?
a”)-69:22        21 A. Of course.
                 22 Q. What were those typically like? What were they
                 23 about?
                 24 A. As an adult or as a child?
                 25 Q. As an adult.
                 Pg 69
                 1 A. The majority of the time, my dad was one that
                 2 would just tell it like it is. He would tell me, "Look,
                 3 you're being stupid. You're smarter than this. You
                 4 know better than this. You need to do what you're
                 5 supposed to do and you'll be all right." And usually,
                 6 he was right.
                 7 Q. Sometimes we all need somebody to say that to
                 8 us, I guess.

                                                      Page 22 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 23 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                9 A. That was the proverbial shaking that I needed.
                10 Q. Yeah. Okay. What do you miss most about your
                11 father?
                12 A. Everything. I miss him being there for me to
                13 talk to when my kids drive me crazy.
                14 Q. Is he someone you went to when you were having
                15 problems with your kids or anything else?
                16 A. He was. I would talk to him when my oldest boy
                17 would give me a hard time and he would always come back
                18 and tell me something stupid that I did as a teenager
                19 and some of the things he had to deal with me.
                20 "You remember when you did this and I had
                21 to deal with it?"
                22 "I'm sorry, Dad."
69:25           Pg 69
(beginning      25 ………….. He would -- always wanted to joke around and I
with “He        Pg 70
would”)-70:15   talk to.
                9 Q. What do you mean by that? Tell me a little
                10 more about that.
                11 A. I've been dealing with a lot of anxiety and
                12 depression since the shooting happened and it's really
                13 hard because he would help me get through it so much
                14 with an issue like that and I don't have him here to
                15 help me with it. It's difficult.
82:11-82:17     Pg 82
                11 Q. Okay. Is your life less satisfying as a result
                12 of the shooting?


                                                        Page 23 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 24 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                13 A. Yes, it is.
                14 Q. In what regard?
                15 A. Because I don't have Dad to share all my good
                16 stuff with. He's not there to watch my son walk the
                17 stage, as an example.
85:9-87:3       Pg 85
                9 Q. Okay. Also said in here that you told him you
                10 feel like you ought to be punished. Tell me about that.
                11 A. I told -- when I told him that, I was feeling
                12 like God was punishing me, that I must have done
                13 something really bad, I don't know, in a past life or
                14 something like that that I'm being punished for and
                15 that's why I lost my dad and that's why I lost everybody
                16 that I loved that was killed at the shooting. It felt
                17 like a bad dream. It still feels like a bad dream.
                18 Q. Who else did you lose in the -- in the shooting
                19 that you loved?
                20 A. Peggy Warden was my best friend's mom, she was
                21 another mom to me. Her son Zachary, I've known him
                22 since he was a baby. He was like another one of my
                23 kids. I knew a lot of the people up there that were
                24 killed that day.
                25 Q. He also indicated that you regret not going to
                Pg 86
                1 the church that morning, that Dad asked you to go.
                2 Did your dad ask you to go to church that
                3 morning?
                4 A. He did.
                5 Q. Okay. Tell me about that.

                                                     Page 24 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 25 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                6 A. The weekend before that, I believe, I was on
                7 the phone with him, we were -- we were laughing about
                8 renaissance fair and he was teasing me that the costume
                9 I was going to wear for renaissance fair was
                10 unacceptable because it showed too much skin and that I
                11 needed to go to church. And that would have been the
                12 weekend of November 5th that he was telling me I should
                13 have gone to church.
                14 Q. So did he -- did he specifically say, "You need
                15 go to church this weekend or next weekend"?
                16 A. He specifically told me that next Sunday, I
                17 need to have my ass in church.
                18 Q. Okay.
                19 A. He was teasing me because I was dressing up
                20 like Elvira for the renaissance festival we were going
                21 to.
                22 Q. Okay. It also says that your father was the
                23 one person you felt comfortable talking to. And you
                24 kind of discussed that already.
                25 Are you not comfortable talking with your
                Pg 87
                1 mother or your husband about those things?
                2 A. It's not the same talking to them as it was
                3 talking to my dad.
88:6-88:12      Pg 88
                6 Q. Do you know when your family first started
                7 going to that church?
                8 A. I first started going when I was 13 so probably
                9 a year or two after is when my family started going.

                                                      Page 25 of 30
                      Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 26 of 30

Deposition Testimony of Rebecca Metcalf

PAGE & LINE     TESTIMONY                                                           OBJECTION   ADMITTED
                10 Q. Oh, so you were the first one to attend that
                11 church?
                12 A. Yes, sir.




                                                      Page 26 of 30
   Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 27 of 30




Respectfully Submitted,

/s/ Jamal K. Alsaffar                     /s/ Jason P. Steed
Jamal K. Alsaffar                         Jason P. Steed
JAlsaffar@nationaltriallaw.com            JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                    Texas Bar No. 24070671
Tom Jacob                                 Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com               LLP
Texas Bar No. 24069981                    2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,       Dallas, TX75201
Alsaffar & Higginbotham & Jacob           Office 214-922-7112
PLLC                                      Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250          Counsel for Vidal, McNulty, and
Austin, TX 78735                              Wall
Office 512-476-4346
Fax 512-476-4400
    Counsel for Vidal, McKenzie, Solis,
    McNulty, and Wall

/s/ April A. Strahan                      /s/ Daniel J.T. Sciano
April A. Strahan                          Daniel J.T. Sciano
april@ammonslaw.com                       DSciano@tsslawyers.com
Texas Bar No. 24056387                    Texas Bar No. 17881200
Robert E. Ammons                          Tinsman & Sciano
rob@ammonslaw.com                         10107 McAllister Freeway
Texas Bar No. 01159820                    San Antonio, TX 78216
The Ammons Law Firm                       Office 210-225-3121
3700 Montrose Blvd.                       Fax 210-225-6235
Houston, TX 77006                             Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
    Counsel for Holcombe, Ramsey,
    Curnow & Macias

/s/ Daniel Barks                          /s/ Mark Collmer
Daniel D. Barks, pro hac vice             Mark W. Collmer
ddb@speiserkrause.com                     mark@collmerlaw.com
Speiser Krause, P.C.                      Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550       Collmer Law Firm
Atlanta, GA 30342                         3700 Montrose
Office 571-814-3344                       Houston, TX 77006
Fax 866-936-6382                          Office 713-337-4040
    Counsel for Holcombe                      Counsel for Holcombe



                                Page 27 of 30
   Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 28 of 30




/s/ Dennis Peery                          /s/ Tim Maloney
Dennis Charles Peery                      Tim Maloney
d.peery@tylerpeery.com                    Texas Bar No. 12887380
Texas Bar No. 15728750                    timmaloney@yahoo.com
R. Craig Bettis                           Paul E. Campolo
cbettis@tylerpeery.com                    pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                    Texas Bar No. 03730150
Tyler & Peery                             Maloney & Campolo, L.L.P.
5822 West IH 10                           926 S. Alamo
San Antonio, TX 78201                     San Antonio, TX 78205
Office 210-774-6445                       Office (210) 465-1523
    Counsel for Uhl                           Counsel for Ramsey

/s/ George LeGrand                        /s/ Joseph M. Schreiber
George LeGrand                            Joseph M. Schreiber
tegrande@aol.com                          joe@lawdoneright.net
Texas Bar No. 12171450                    Texas Bar No. 24037449
Stanley Bernstein                         Erik A. Knockaert
Texas Bar No. 02225400                    erik@lawdoneright.net
LeGrand & Bernstein                       Texas Bar No. 24036921
2511 N. Saint Mary’s St.                  Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                  701 N. Post Oak Rd., Suite 325
Office 210-733-9439                       Houston, TX 77024
Fax 510-735-3542                          Phone (281) 949-8904
    Counsel for Wall & Solis              Fax (281) 949-8914
                                              Counsel for Brown

/s/ Justin Demerath                       /s/ Jason Webster
Justin Demerath                           Jason Webster
jdemerath@808west.com                     jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                    Texas Bar No. 24033318
O’Hanlon, Demerath & Castillo             The Webster Law Firm
808 West Ave.                             6200 Savoy
Austin, TX 78701                          Suite 640
Office 512-494-9949                       Houston, TX 77036
    Counsel for Corrigan, Braden,             Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston




                                Page 28 of 30
  Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 29 of 30




/s/ Brett Reynolds                        /s/ Marion M. Reilly
Brett T. Reynolds                         Marion M. Reilly
btreynolds@btrlaw.com                     Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                    719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.         Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420             (361) 882-1612
San Antonio, TX 78219                     361/882-3015 (fax)
(210)805-9799                             marion@hmglawfirm.com
    Counsel for Workman, Colbath, and         Counsel for McMahan
    Harris

/s/ Hugh J. Plummer                       /s/ Diego Lopez
Hugh J. Plummer                           Diego Lopez
hplummer@thomasjhenrylaw.com              Anderson & Associates Law Firm
Law Office of Thomas J. Henry             2600 SW Military Drive, Suite 118
4715 Fredricksburg                        San Antonio, TX 78224
San Antonio, TX 78229                     (210) 928-9999
(210) 585-2151                            (210) 928-9118 (fax)
(361) 985-0601 (fax)                      diego@diegolaw.com
    Counsel for McMahan                       Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                Page 29 of 30
   Case 5:18-cv-00555-XR Document 503 Filed 09/15/21 Page 30 of 30




                   CERTIFICATE OF SERVICE

    I certify that the foregoing was filed through the Court’s CM/ECF system

on September 15, 2021, and the following counsel for the United States have

received notice and been served through that system.


                                      /s/ Jamal K. Alsaffar
                                      Jamal K. Alsaffar

BRIAN BOYNTON                               JOHN PANISZCZYN, Civil Chief
Acting Assistant Attorney General           United States Attorney’s Office
Civil Division                              Western District of Texas

ASHLEY C. HOFF                              JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN                             JACQUELYN M. CHRISTILLES
Assistant United States Attorney            Assistant United States Attorney




                                   Page 30 of 30
